DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claims 8 and 15 are objected to because of the following informalities:  
Claims 8 and 15 recite “sides” in line 4 and should recite --side--.
---Appropriate correction is required.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	The catching portion in claim 5 interpreted as a protrusion or recess as described in paragraph 0019 as published.
b.	The seating member in claim 9 interpreted as a plate shaped member such as described in paragraph 0025 as published.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pawellek et al. (U.S. Patent Publication 2004/0237912, “Pawellek”).

Regarding claim 1, Pawellek discloses a liquid pump (figs 1-4) comprising: 
a liquid transfer means (1) including a body of the liquid transfer means including a liquid pumping means provided therein with an impeller (6) to which a motor (¶0037) is connected, and a plurality of distribution paths (2, 4, 8) respectively formed in a tubular shape and including a first distribution path (8, 4) of the liquid transfer means allowing liquid to flow into and out of the body of the liquid transfer means (fig 1); and 
a flow path change means (88, 36) including a body of the flow path change means provided therein with a plurality of opening/closing means (16, 32), and a plurality of distribution paths (24, 26, 28) respectively formed in a tubular shape and including a first distribution path (28) of the flow path change means allowing liquid to flow into and out of the body of the flow path change means (fig 1), 
wherein the liquid transfer means and the flow path change means are integrally formed with each other in such a manner that the first distribution path of the liquid transfer means and the first distribution path of the flow path change means are integrally connected to each other (fig 1).

Regarding claim 2, Pawellek further discloses wherein when the liquid transfer means (1) and the flow path change means (28, 36) are formed as an integral component (fig 1), the first distribution path (4, 8) of the liquid transfer means and the first distribution path of the flow path change means are formed as a single common tube (fig 1).

Regarding claim 3, Pawellek further discloses wherein the first distribution path (4, 8) of the liquid transfer means and the first distribution path (28) of the flow path change means have a shape in which at least one distribution path (28) extends in one direction (fig 1). 

Regarding claim 4, Pawellek further discloses wherein an inner diameter of the first distribution path (4, 8) of the liquid transfer means and that of the first distribution path (28) of the flow path change means are formed to have the same size (at least somewhere along the tapered section shown below in annotated fig 1).



    PNG
    media_image1.png
    568
    771
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim(s) 5-7, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawellek as applied to claim 1 above, and further in view of Delange (U.S. Patent Publication No. 2005/0012278, “DeLange”).

Regarding claim 5, Pawellek discloses all previous claim limitations. However, Pawellek does not explicitly disclose wherein a thread portion of the liquid transfer means is formed on a portion of an outer surface of the first distribution path of the liquid transfer means, a thread portion of the flow path change means is formed on a portion of an inner surface of the first distribution path of the flow path change means, and the thread portion of the liquid transfer means and the thread portion of the flow path change means are screw coupled to each other. DeLange, however, discloses a connection between two tubular elements wherein a thread portion (207a) of a first tubular section (207) is formed on a portion of an outer surface of the first tubular section, a thread portion (206a) of a second tubular section (206) is formed on a portion of an inner surface of the second tubular section, and the thread portion of the liquid transfer means and the thread portion of the flow path change means are screw coupled to each other (fig 1). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pawellek to provide the connection structure show in figure 1 of DeLange in order to connect the first distribution paths of the liquid transfer means and the flow path changing means in to provide a more reliable connection which also can be undone and thus improve the reliability of the device. 

	Regarding claim 6, the combination of Pawellek and DeLange discloses all previous claim limitations. Pawellek, as modified, further discloses wherein a sealing groove portion (208, fig 1, DeLange) of the liquid transfer means is formed on the outer surface of the first distribution path of the liquid transfer means, and a sealing groove portion (209, DeLange) of the flow path change means is formed on an inner surface of the first distribution path of the flow path change means, and when the first distribution path of the liquid transfer means and the first distribution path of the flow path change means are coupled to each other, a sealing member (205, DeLange) is provided in an empty space formed at a portion where the sealing groove portion of the liquid transfer means and the sealing groove portion of the flow path change means meet together (fig 1, DeLange).

Regarding claim 7, the combination of Pawellek and DeLange discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the sealing member (205, DeLange) is an O-ring formed of an elastic material (¶0029).

Regarding claim 12, the combination of Pawellek and DeLange discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the first distribution path of the liquid transfer means is formed in two stages to have different inner diameters (see annotated fig 1 below, DeLange), and the sealing groove portion (208, DeLange) of the liquid transfer means is formed in a stage having a smaller inner diameter and the thread portion (207a, DeLange) of the liquid transfer means is formed on a stage having a greater inner diameter (see annotated fig 1 below, DeLange).

    PNG
    media_image2.png
    370
    807
    media_image2.png
    Greyscale

Regarding claim 13, the combination of Pawellek and DeLange discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the first distribution path of the flow path change means is formed to have different outer diameters (see annotated fig 1 below, DeLange), and the sealing groove portion (209, DeLange) of the flow path change means is formed in a stage having a smaller outer diameter and the thread portion (206a, DeLange) of the flow path change means is formed on a stage having a greater outer diameter (see annotated fig 1 below, Delange).

    PNG
    media_image3.png
    370
    807
    media_image3.png
    Greyscale




Claim(s) 8 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawellek and DeLange as applied to claims 5 and 12 above, and further in view of Chen (U.S. Patent No. 9,975,676)

Regarding claim 8, the combination of Pawellek and DeLange discloses all previous claim limitations. However, they do not explicitly disclose a locking structure including a locking protrusion formed on an outer circumference of the liquid transfer means, and a locking elastic piece and a locking fixing piece, which are respectively formed on one sides of the flow path change means. Chen, however, discloses a locking structure (fig 1A) including a locking protrusion (16b) formed on an outer circumference on a container, and a locking elastic piece (32A, fig 4) and a locking fixing piece (32B), which are respectively formed on one side of the container. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pawellek, as modified, to provide the locking mechanism of Chen on the liquid transfer mean and the locking elastic piece and locking protrusion on the flow path change means in order to hold the elements together.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably perti-nent to the particular problem with which the applicant was con-cerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case Chen is pertinent to the particular to the particular problem with which the applicant was con-cerned, specifically providing a locking mechanism which inhibits a threaded connection from becoming undone. 

Regarding claim 14, the combination of Pawellek and DeLange discloses all previous claim limitations. However, they do not explicitly disclose a locking structure preventing a screw coupling between the liquid transfer means and the flow path change means from being released. Chen, however, discloses a container (fig 1a) wherein a locking structure (16B, 30) preventing a screw coupling (16E) from being released. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pawellek, as modified, to provide the locking protrusion (16b) of Chen on the liquid transfer mean and the locking elastic piece (32A) and locking protrusion (32B) on the flow path change means in order to hold the elements together.  It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably perti-nent to the particular problem with which the applicant was con-cerned, in order to be relied upon as a basis for rejection of the claimed invention.  In this case Chen is pertinent to the particular to the particular problem with which the applicant was con-cerned, specifically providing a locking mechanism which inhibits a threaded connection from becoming undone. 

Regarding claim 15, the combination of Pawellek, DeLange, and Chen discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the locking structure includes a locking protrusion (16b, Chen) formed on an outer circumference of the liquid transfer means, and a locking elastic piece (32A, Chen) and a locking fixing piece (32B), which are respectively formed on one sides of the flow path change means. 


Regarding claim 16, the combination of Pawellek, DeLange, and Chen discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the locking elastic piece (32A, Chen) has one end extending from one side of the flow path change means, bent at a predetermined angle and then extending in an inclined shape, and has the other end formed in a free end shape (connected to 30E); and 
the locking fixing piece (32b, Chen) extends from one side of the flow path change means while being spaced apart from the free end of the locking elastic piece at a predetermined distance.

Regarding claim 17, the combination of Pawellek, DeLange, and Chen discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the locking protrusion (16b, Chen) is formed by protruding from the outer circumference of the liquid transfer means, and has one end formed in an axial direction and the other end formed in a circumferential direction (see annotated fig 1a below).


    PNG
    media_image4.png
    613
    374
    media_image4.png
    Greyscale


10.	Claim(s) 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawellek as applied to claim 1 above, and further in view of Bednarek et al. (German Patent Publication DE4441351A1, “Bednarek”).

Regarding claim 9, the combination of Pawellek and DeLange discloses all previous claim limitations. However, they do not explicitly disclose a seating member including a seating portion of the liquid transfer means in which the liquid transfer means is seated and secured, a seating portion of the flow path change means in which the flow path change means is seated and secured, and a supporting portion which connects the seating portion of the liquid transfer means and the seating portion of the flow path change means and which is coupled and fixed to an outer structure. Bednarek, however, disclose a liquid pump (fig 2) wherein  a seating member (2) including a seating portion of the liquid transfer means (7) in which the liquid transfer means is seated and secured, a seating portion of the flow path change means in which the flow path change means (5, 6) is seated and secured, and a supporting portion which connects the seating portion of the liquid transfer means and the seating portion of the flow path change means and which is coupled and fixed to an outer structure (see annotated fig 2 below). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pawellek, as modified, to provide the seating member of Bednarek in order to provide support for the elements and thus improve the reliability of the device. 

    PNG
    media_image5.png
    665
    623
    media_image5.png
    Greyscale

Regarding claim 10, the combination of Pawellek, DeLange, and Chen discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the seating member includes the seating portion of the liquid transfer means, the seating portion of the flow path change means, and the supporting portion, which are integrally formed with one another (see annotated fig 2 above, Chen).

Regarding claim 11, the combination of Pawellek, DeLange, and Chen discloses all previous claim limitations. Pawellek, as modified, further discloses wherein the seating member includes the seating portion of the liquid transfer means, the seating portion of the flow path change means, and the supporting portion, which are respectively formed in a plate shape and arranged on the same plane (see annotated fig 2 above, Chen).

11.	Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawellek as applied to claim 2 above, and further in view of Lehmann (U.S. Patent No. 6,257,177).

Regarding claim 18, Pawellek discloses all previous claim limitations. Pawellek further discloses wherein the flow path change means further includes: a second distribution path (26) of the flow path change means in which the liquid is capable of passing through a battery flows.
However, Pawellek does not explicitly disclose wherein a third distribution path of the flow path change means allowing the liquid from a heater core to flow into the flow path change means; and 
a fourth distribution path of the flow path change means branched in a T shape from the third distribution path of the flow path change means.
Lehmann, however, discloses a flow path change means including a third distribution path (7) of the flow path change means allowing the liquid from a heater core to flow into the flow path change means; and 
a fourth distribution path (9) of the flow path change means branched in a T shape from the third distribution path (7) of the flow path change means. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pawellek to provide the additional distribution paths of Lehmann in order to allow for fluid to be introduced from additional sources.  
A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Specially, having the fluid flow through a heater core or battery.


Regarding claim 19, the combination of Pawellek and Lehmann discloses all previous claim limitations. Pawellek, as modified, further discloses wherein a heating mode is capable of being implemented by closing the second distribution path of the flow path change means; and a battery temperature raising mode is capable of being implemented by closing the third distribution path of the flow path change means. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here.

12.	Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pawellek as applied to claim 1 above, and further in view of Sasakura et al. (U.S. Patent Publication No. 2015/0345873, “Sasakura”).

Regarding claim 20, Pawellek discloses all previous claim limitations. However, Pawellek does not explicitly disclose an air conditioning system comprising the liquid pump of claim 1 and a controller controlling an operation of the liquid pump. Sasakura, however, discloses a liquid pump and flow path change means (fig1) with a controller (420) for use in an air-conditioning system. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Pawellek to provide the liquid pump in the system of Sasakura in order to allow for efficient distribution of the fluid. 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY E ARANT/            Primary Examiner, Art Unit 3763